Citation Nr: 0421269	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-21 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to July 1963 
and from January 1964 to January 1968.  In addition, he had 
multiple periods of active duty for training (ACDUTRA), to 
include from June 14, 1986 to June 28, 1986.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran and his spouse testified at a hearing on June 12, 
2002 which was chaired by the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issue of service connection for the bilateral knee 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated for dull chest pains radiating 
into his left arm while on ACDUTRA on June 26-28, 1986.  
Cardiac work-up at that time was normal; and he was diagnosed 
with atypical chest pain, no cardiac illness found.

2.  An acute myocardial infarction was identified on July 2, 
1986, several days after the end of ACDUTRA ended.  Cardiac 
catheterization on July 3, 1986 resulted in a diagnosis of 
coronary atherosclerotic heart disease.

3.  The medical evidence reflects a current diagnosis of 
coronary artery disease.

4.  Medical opinions of record establish that the veteran's 
heart disease was incurred during his period of ACDUTRA in 
June 1986.


CONCLUSION OF LAW

Service connection for heart disease is warranted.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for heart disease.

The veteran contends that his coronary artery disease was 
incurred during his period of ACDUTRA in June 1986.  He does 
not claim service incurrence of his heart disease in relation 
to any other period of service, to include his full-time 
active duty periods in 1960-63 and 1964-68.  The Board's 
discussion will therefore be limited to whether this disorder 
was incurred during the veteran's period of ACDUTRA in June 
1986.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

New and material evidence to reopen claim

The veteran's claim of entitlement to service connection for 
heart disease was originally denied by a VA rating decision 
in December 1986.  He did not perfect an appeal of that 
decision and therefore it is final.  See 38 C.F.R. § 20.1103 
(2003).  In October 1998, the veteran filed to reopen his 
claim.  The RO denied the present claim on the basis of 
failure to submit new and material evidence.

The Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the present 
case, several medical opinions addressing the etiology of his 
heart disease have since been associated with the record.  As 
described in greater detail below, certain of these medical 
opinions provide a nexus between the veteran's currently 
diagnosed heart disease and his ACDUTRA in 1986.  Additional 
evidence has been therefore added to the record since the 
prior rating decision which the Board finds is clearly new 
and material.  See 38 C.F.R. § 3.156 (2001).  

Furthermore, in light of the ultimate outcome of this appeal, 
the veteran is obviously not prejudiced by the Board's 
conducting a de novo review of his claim without first 
remanding the issue to the RO for re-adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) [when Board 
addresses a matter not addressed by RO, Board must consider 
whether claimant has been given adequate notice of need to 
submit evidence or argument on that matter and an opportunity 
to submit such evidence and argument, and, if not, whether 
claimant will be prejudiced thereby].

Relevant law and regulations

The Veterans Claims Assistance Act of 2000

The record shows that the veteran was provided notice in 
March 2001 of the amendments to the law governing the duty to 
notify and the duty to assist enacted by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  It appears from the record that no additional 
evidence or information is needed to decide this case.  
Moreover, it does not appear from the record that any due 
process concerns are present.  The veteran provided testimony 
at a personal hearing which was chaired by the undersigned at 
the RO.  See 38 C.F.R. § 3.103 (2003).  

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  This will be 
discussed in greater detail below.

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Service connection - based on Reserve/National Guard service

As alluded to above, applicable law and regulations provide 
that full-time duty in the Armed Forces performed by Reserves 
for training purposes as well as federalized active duty for 
training by members of the National Guard is qualifying 
service for VA disability compensation benefits.  38 U.S.C.A. 
§ 101(22),(24) (West 2002); 38 C.F.R. § 3.6(a),(c) (2003).

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (2003).  "Service 
connected" means that a disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).  "Active military, naval, 
or air service" means active duty, to include any period of 
qualifying ACDUTRA, see supra, during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and for any period of inactive 
duty training (IDT) during which the individual was disabled 
from an injury incurred or aggravated in line of duty.  
38 C.F.R. § 3.6(a).  See Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) [if claim relates to period of ACDUTRA, a 
disease or injury resulting in disability must have 
manifested itself during that period]; but see Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993) [Court upheld a precedent 
opinion of the VA's General Counsel, VAOPGCPREC 86-90 (July 
18, 1990)), that held that a myocardial infarction was not an 
injury for purposes of service connection based on IDT 
service].

Standard of review

The Board has the duty to assess the credibility and weight 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board must determine whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990) and Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but rather may reach a medical conclusion 
only on the basis of independent medical evidence in the 
record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Factual background

Medical history

Private medical records show that the veteran was 
hospitalized in early June 1982 for episodes of chest pain 
including a brief syncope episode.  Cardiac catheterization 
at that time revealed normal coronary cinearteriography and 
normal left ventricular function.  He was diagnosed with 
musculoskeletal chest pain syndrome and normal coronary 
cinearteriography.

As noted above, the veteran had a period of ACDUTRA from June 
14 to June 28, 1986.  He testified on appeal that his duties 
required him to be in the hot sun, and fellow servicemen have 
stated in support of his claim that his duties required him 
to be in the field as NCO in charge of an ammunition detail 
loading tanks and armored personnel carriers with artillery 
and machine gun ammunition.

On June 26, 1986, the veteran was seen at a base hospital 
emergency room with complaints of dull chest pain radiating 
to his left arm.  He reported shortness of breath, but with 
no nausea or diaphoresis.  Electrocardiograms and cardiac 
enzymes were normal; the diagnosis was rule out angina.  He 
was given nitroglycerin to take for chest pain relief, 
released, and told to return as needed.  On June 27th he was 
seen at the medial clinic where the impression was probable 
noncardiac chest pain.  That day he was admitted to the base 
hospital for observation and was discharged on June 28, 1986.  
The diagnoses were atypical chest pain, observation for 
cardiac illness, none found.

The veteran's ACDUTRA ended sometime on June 28, 1986.  He 
has testified that  testified that he took nitroglycerin 
tablets for chest pain later in the day on June 28th and on 
June 29th.  Private hospital records show that he was 
admitted to the emergency room on June 30 1986, with 
complaints of substernal chest pain radiating into the left 
arm and associated with nausea and diaphoresis.  Serial EKGs 
and isoenzymes were within normal limits.  Two days later, on 
July 2, 1986, he had an acute anterior myocardial infarction 
and was transferred to another hospital the following day.  
There, he reported that approximately 6 days earlier (i.e., 
June 26) he had the onset of a substernal pressure and 
fullness, which he said felt like someone was sitting on his 
chest.

The veteran subsequently underwent cardiac catheterization on 
July 3, 1986.  The diagnosis was coronary atherosclerotic 
heart disease with recent anterior myocardial infarction, 
subtotal occlusion of the mid left anterior descending 
artery, no significant obstructive disease in the left 
circumflex, ramus intermedius or the right coronary artery; 
and mild left ventricular dysfunction.  

Later-dated medical records (1999) document that the veteran 
has a current diagnosis of coronary artery disease, with a 
prior large anterior wall myocardial infarction.

Medical opinions

The record contains several medical statements from the 
veteran's private treating physicians.  First, there is an 
"Attending Physician's Statement" dated in July 1986 from a 
Dr. K. R. G., M.D., who denoted that the veteran was too 
disabled to work due to a myocardial infarction whose 
symptoms first appeared on June 26, 1986.

Additionally, in August 1986, Dr. W. A. B., M.D., reported 
that the veteran had not previously experienced any symptoms 
suggestive of heart disease until he began to take part in 
his duties with the Army National Guard 2-3 days prior to his 
heart attack on July 2, 1986.  Dr. B. noted further that the 
veteran was evaluated for his chest pain complaints during 
his June 1986 ACDUTRA, but was told there was no evidence of 
heart damage.  Nevertheless, Dr. B. reported that the veteran 
developed evidence of myocardial infarction and was left with 
a moderate amount of left ventricular dysfunction.  Based on 
these findings, Dr. B. provided the following opinion:

[The veteran's] coronary artery disease 
has been present for some time, however 
[it] was not symptomatic until a few days 
prior to his myocardial infarction.  His 
unstable pattern and subsequent 
infarction may have been aggravated by 
his duties with the Army National Guard.  
Likewise the unstable pattern was not 
adequately recognized and treated during 
his initial visits while on duty with the 
Army National Guard.

The aforementioned Dr. K. F. G., M.D., prepared a report in 
March 1987 which in essence reiterated what Dr. B. stated 
previously in August 1986.  Dr. K.F.G. added that chest pain 
consistent with unstable angina was the type of symptom 
presentation that should have been evaluated immediately with 
cardiac catheterization to ascertain the risk of impending 
myocardial infarction, which was not done in the veteran's 
case.

In support of his present claim, the veteran supplied a 
medical opinion statement from his current doctor, Dr. R. L. 
W., M.D.  His statement, dated October 12, 1999, reflects the 
following:

[The veteran] has been a patient of mine 
for several years.  His medical records 
from 1995 indicate that he had had a 
myocardial infarction in 1982, with re-
infarction in 1986.  In fact, this is 
incorrect.  He underwent coronary 
arteriograms on June 10, 1982 . . . 
because of an episode of chest pain and 
at that time, left ventricular function 
was entirely normal, with no evidence of 
myocardial infarction and coronary 
arteriograms were normal.

[The veteran] did well with no 
cardiovascular symptoms until 1986, at 
which time he sustained an anterior 
myocardial infarction, and it is from 
this date that his history of myocardial 
infarctions, and significant coronary 
artery disease begins.  The reference to 
a myocardial infarction in 1982 is 
incorrect and his symptomatic coronary 
artery disease began in 1986.

In November 2002, due to the complexity of the medical 
questions involved here, the Board, pursuant to 38 C.F.R. 
§ 20.901 (2003), requested a Veterans Health Administration 
(VHA) medical expert opinion from a cardiologist to address 
the following question:

Please review the claims file and provide 
an opinion as to whether it is at least 
as likely as not that the appellant's 
coronary artery disease had its onset 
during his ACDUTRA in June 1986.  If his 
coronary artery disease pre-existed his 
June 1986 ACDUTRA, please provide an 
opinion as to whether it is at least as 
likely as not that signs or symptoms 
during that ACDUTRA represented an 
increase in severity of the coronary 
artery disease.  If there was an increase 
in severity of pre-existing coronary 
artery disease during the June 1986 
ACDUTRA, please provide an opinion as to 
whether it is at least as likely as not 
that the increase was due the natural 
progress of the disease

Thereafter, an opinion from the VHA medical expert dated in 
January 2004 was obtained by the Board and made part of the 
record on appeal.  An addendum to the opinion was prepared by 
the VHA medial expert in April 2004, in response to the 
Board's request for clarification on the original opinion.  
These two opinion statements were made available to the 
veteran and his representative in May 2004 for review and 
response prior to the preparation of this decision.  See 38 
C.F.R. § 20.903(a) (2003); see also Thurber v. Brown, 5 Vet. 
App. 119, 126 (1993).
In May 2004, the veteran filed a response indicating that he 
had no additional evidence or argument to submit and that he 
wished to waive the 60-day period for response in order to 
allow the Board to proceed with a decision.

After reviewing the evidence of record and discussing the 
veteran's medical history, the VHA medical expert concluded 
in her opinion of January 2004 that while the veteran did not 
have coronary artery disease in 1982, he did have it in 1986.  
She stated that his symptoms reported in June 1986 were 
consistent with angina, but that it was not clear until he 
was hospitalized after his ACDUTRA on June 30, 1986, when he 
had another episode of chest pain and an EKG was obtained, 
that he was then having acute ischemic episodes.  On these 
facts, she opined that the "entire clinical picture is 
consistent with a course of accelerating angina culminating 
in an acute anterior myocardial infarction."  As for his 
duties performed in ACDUTRA in June 1986, the VHA medical 
expert stated that she could not comment on whether those 
duties accelerated the progression of the disease, except to 
say that stress, both physical and mental, are known triggers 
for ischemia and injury.

In her addendum report of April 2004, the VHA medical expert 
provided the following opinion-statement, in pertinent part:

This patient was not known to have 
coronary artery disease prior to 
June/July 1986.  The angiogram that was 
done in 1982 is reported to be normal, 
with no precursor lesions commented upon.  
Therefore, I would not say that this 
reflected normal progression of a 
disease, as he was not known to have it 
prior to that time.  However, coronary 
disease is often a slowly progressive 
process with lesions worsening over time.  
[His angina symptoms in June 1986 during 
ACDUTRA] certainly represented an 
acceleration of the disease, as his 
symptoms (as mentioned in my first memo) 
are consistent with a pattern of unstable 
angina.

Analysis

As previously stated, in order to establish service 
connection for a claimed disorder, there must be (1) evidence 
of a current disability; (2) evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the in-service disease/injury and the 
current disability.  See Hickson, supra.

In this case, element (1) has been met; medical reports dated 
in 1999 reflect a diagnosis of coronary artery disease, prior 
large anterior wall myocardial infarction.

With respect to element (2), in-service incurrence or 
aggravation of disease or injury, since the veteran's claim 
is based on service incurrence in ACDUTRA (versus IDT), the 
law provides that he may establish entitlement if a 
disability resulting from a disease or injury which was 
incurred or aggravated during such service.  See Paulson, 
supra. 

It is uncontroverted that the veteran was treated for chest 
pain complaints during his period of ACDUTRA in June 1986, 
although heart disease was not found at that time.  However, 
because the crucial issue to be decided centers on whether a 
disease of the heart originated during this period of 
service, the Board finds that the treatment the veteran was 
provided for his chest pain complaints is sufficient to 
satisfy Hickson element (2).  In this connection, the Board 
observes that the medical attention provided to the veteran 
during ACDUTRA in June 1986, although not identifying heart 
disease, was clearly with that suspicion in mind.  Moreover, 
there is no indication of another medical explanation for the 
veteran's chest pain, such as a muscle injury. 

With respect to Hickson element (3), medical nexus, for 
reasons expressed immediately below the Board finds that the 
evidence in this case provides sufficient medical nexus 
evidence to establish that the veteran's coronary artery 
disease was incurred during his period of ACDUTRA in June 
1986.

First, the medical evidence of record indicates that the 
veteran was medically sound as far as his heart was concerned 
when he reported for ACDUTRA on June 14, 1986.  As detailed 
above, the medical-opinion statement of Dr. W. dated in 
October 1999 is very clear in this regard.  Although it is 
true that medical reports on file confirm that the veteran 
was seen for chest pain complaints in 1982, as noted by 
Dr. W., he did not have a heart attack at that time; he was 
given a cardiac work-up and found to have entirely normal 
cardiac function.  Dr. W. stated further that the veteran did 
well with no cardiovascular symptoms until 1986 when he had 
his first heart attack, and he pointed to that year as the 
date of onset of his coronary artery disease.

The VHA medical expert in essence agreed with Dr. W. on this 
point.  In her addendum report of April 2004, she stated that 
the veteran, "was not known to have coronary artery disease 
prior to June/July 1986".  Her opinion is then somewhat 
inconsistent where she indicates that coronary artery disease 
is a "slowly progressive disease with lesions worsening over 
time," and as a result, the veteran's anginal symptoms 
reported in June 1986, "certainly represented an 
acceleration of the disease . . . ."  This could be 
interpreted as stating that he had coronary artery disease 
prior to June 1986.  Nevertheless, the VHA medical expert 
plainly stated: the veteran did not have coronary artery 
disease prior to June/July 1986.

The Board additionally observes that individuals are presumed 
to have been in sound condition when entering service, except 
as to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service. 38 U.S.C.A. § 1111 (West 2002).  The Board 
notes further that there is no medical opinion of record to 
the contrary.  The medical evidence of record therefore is 
supportive of a finding that the veteran's heart was sound 
when he went on ACDUTRA in June 1986.

Accordingly, the Board finds no basis to address this claim 
on the basis of aggravation of a pre-existing heart condition 
during the veteran's period of ACDUTRA in June 1986, as the 
evidence simply does not show he had coronary artery disease 
prior to that period of service. 

Having found that the veteran did not have heart disease 
prior to his ACDUTRA, the central question to be answered is 
whether coronary artery disease was incurred during that 
period of service.  

As noted above, the service medical records for the June 1986 
ACDUTRA do not reflect a diagnosis of a cardiac disease.  
There is medical evidence of record, however, which in 
essence indicates that heart disease was present during 
ACDUTRA and was not correctly diagnosed at that time.  

The Board notes that as early as July 1986, the veteran's 
private treating physician, Dr. G., reported that the veteran 
symptoms of myocardial infarction first appeared on June 26, 
1986, when he initially presented for treatment of chest pain 
complaints.  The veteran's other physician at the time, Dr. 
B., reported in August 1986 that the veteran had not 
previously experienced any symptoms suggestive of heart 
disease until he began to take part in his duties with the 
Army National Guard prior to his heart attack on July 2, 
1986.

When the above contemporaneous medical reports are considered 
in conjunction with Dr. G.'s follow-up report dated in March 
1987, which reflects that the veteran presented during his 
ACDUTRA in June 1986 with chest pain consistent with unstable 
angina that was not properly evaluated, it appears to the 
Board that the private medical evidence supports a finding 
that heart disease first clinically presented during ACDUTRA 
in June 1986, although it was nit identified as such at the 
time.  

In short, the service medical records document chest pain 
during ACDUTRA.  These chest pains appeared in conjunction 
with the veteran's assignment as a NCO charged with loading 
ammunition onto tracked vehicles.  A myocardial infarction 
was documented a few days thereafter, and the medical opinion 
evidence is strongly supportive of a conclusion that the 
myocardial infarction occurred on ACDUTRA.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  The statements of Drs. 
G. and W. are clearly in the veteran's favor as to service 
incurrence under section 3.303(d).

Moreover, the findings described above bolstered by the VHA 
medical expert, who indicated in her January 2004 opinion 
that the veteran's symptoms reported in June 1986 were 
consistent with angina, which was not clearly identified 
until he was hospitalized almost immediately after the end of 
ACDUTRA on June 30, 1986 
(an EKG showed that he was then having acute ischemic 
episodes).  This opinion is in essence in agreement with Dr. 
G.'s March 1987 report, in that it concludes that the 
veteran's initial clinical presentation for cardiac 
symptomatology was on June 26, 1986 but that the significance 
of those complaints was realized several days later, after 
the end of ACDUTRA.  Based on these facts, the VHA expert 
opined further that the "entire clinical picture is 
consistent with a course of accelerating angina culminating 
in an acute anterior myocardial infarction."  

Hence, it appears that the physicians have considered the 
timing of the veteran's first chest pain complaints during 
ACDUTRA and the initial identification of heart disease a few 
days later, and concluded that such chain of events strongly 
suggests that the origin of the disease can be linked to the 
veteran's service.

After having carefully considered the matter, the Board finds 
that the totality of the evidence, fairly read, is sufficient 
to establish a nexus between the veteran's current heart 
disease and his ACDUTRA service in June 1986.  Hickson 
element (3) has therefore also been met, and thus all three 
elements required for service connection have been satisfied.

In summary, the Board concludes that the veteran has met all 
requirements needed establish service connection for heart 
disease.  Accordingly, the Board concludes that the relevant 
and probative evidence establishes that his coronary artery 
disease was incurred in service.  The benefit sought on 
appeal is therefore allowed.


ORDER

Entitlement to service connection for heart disease is 
granted.


REMAND

2.  Entitlement to service connection for a bilateral knee 
disorder.

As noted above, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5103A (West 2002).

Section 7(b)(1) of the VCAA provides that in the case of a 
claim for benefits denied or dismissed as described in 
paragraph (2), the Secretary of Veterans Affairs shall, upon 
the request of the claimant or on the Secretary's own motion, 
order the claim readjudicated as if the denial or dismissal 
had not been made.  See 114 Stat. at 2099.  The second 
paragraph of section 7(b) provides that a denial or dismissal 
of a claim for benefits that became final during the period 
from July 14, 1999 to November 9, 2000, and was issued 
because the claim was not well grounded is the type of claim 
referred to under section 7(b)(1).

In January 2001, the VA Office of General Counsel issued an 
opinion addressing claim readjudication under the VCAA.  The 
General Counsel stated that when a prior rating decision is 
readjudicated under section 7(b) of the VCAA, the claim must 
be readjudicated as if the original decision that had denied 
the claim as not well grounded never existed.  The General 
Counsel stated further that if the claimant wishes to appeal 
a decision made on readjudication under section 7(b) of the 
VCAA, he or she must file a timely notice of disagreement 
with the decision, even if the original decision had been 
appealed.  See VAOPGCPREC 3-2001.

VA General Counsel provided additional guidance in opinion 3-
2001 concerning VCAA-readjudication for pending claims.  The 
General Counsel noted that readjudication under section 7(a) 
of the VCAA, while an appeal of the claim to the Board is 
still pending, differs from readjudication of a finally 
decided claim under section 7(b).  For claims pending on 
appeal, the VCAA contains no language similar to that used 
for the finally decided claims covered by section 7(b), which 
in effect wipes the decision against the claimant out of 
existence.  In these types of cases, the General Counsel 
stated that the original decision remains in existence and 
the notice of disagreement relating to it remains in effect, 
conferring jurisdiction on the Board.  In readjudicating the 
claim under these circumstances, the General Counsel noted 
that the RO is not acting as an agency of original 
jurisdiction, but rather as an arm of the Board to conduct 
further proceedings consistent with the VCAA.  If the 
decision after readjudication remains adverse to the 
claimant, a supplemental statement of the case should be 
issued to update the agency's position in light of further 
factual development or other activities undertaken under the 
VCAA.

In reviewing the facts of this case, the Board notes that the 
veteran's October 1998 claim for the bilateral knee disorder 
was denied as not well grounded in June 1999.  He perfected 
an appeal of this claim in November 1999, prior to enactment 
of the VCAA.  Prior to certifying the case to the Board, the 
RO last addressed this claim via a supplemental statement of 
the case in October 2000, which was also prior to the 
enactment of the VCAA.  As a result, the pending claim for 
the bilateral knee disorder has never been readjudicated at 
the RO-level on the merits since the well-grounded claim 
requirement was eliminated by the VCAA.
Under these circumstances, the Board will remand the 
veteran's pending claim for the bilateral knee disorder for 
readjudication under section 7(a) of the VCAA, as it would be 
potentially prejudicial to him if the Board were to proceed 
to issue a decision on the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any notification and 
development action it deems to be 
necessary, VBA should readjudicate the 
veteran's claim of entitlement to service 
connection for the bilateral knee 
disorder in accordance with the 
provisions of the VCAA.  The VHA opinion 
obtained by the Board should be 
considered.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate time 
for a response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].


	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



